Citation Nr: 0828825	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-34 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma

THE ISSUE

Entitlement to VA payment or reimbursement of unauthorized 
private medical expenses incurred on May 21, 2006 at St. 
Francis Broken Arrow Hospital, Broken Arrow, Oklahoma.
REPRESENTATION

Appellant Represented by: Oklahoma Department of Veterans 
Affairs

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from October 1966 to October 
1968.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an administrative decision issued 
in September 2006 by the Department of Veterans Affairs (VA) 
Medical Center in Muskogee, Oklahoma, which denied payment 
for unauthorized private medical services provided to the 
veteran at St. Francis Broken Arrow Hospital in Broken Arrow, 
Oklahoma, on May 21, 2006.  


FINDINGS OF FACT

1.  The veteran, who is not in receipt of an award of service 
connection for any disorder, did not receive prior VA 
authorization for private emergency treatment rendered on May 
21, 2006.

2.  The competent medical evidence does not show that the 
services were rendered in a medical emergency of such nature 
that traveling the longer distance to the VA facility rather 
than to the private facility would have been hazardous to 
life or health, or that it would not have been reasonable for 
the veteran to travel to the VA facility earlier in the day 
before the veteran's symptoms subjectively restricted his 
travel to the closer facility.


CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of unauthorized medical services provided by St. Francis 
Broken Arrow Hospital on May 21, 2006, have not been met.  38 
U.S.C.A. §§ 1703, 1725, 1728, 5103(a), 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 17.120, 17.1002 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to payment or 
reimbursement of unauthorized medical expenses incurred at 
St. Francis Hospital on Sunday, May 21, 2006.  In particular, 
the veteran contends that the answering machine at the 
Muskogee VA Medical Center told him to go to the nearest 
emergency care facility if his illness was life-threatening.  
He stated that he was vomiting blood and had many 
uncontrollable bloody stools, and felt that the situation was 
life-threatening.  

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, it must first be determined whether the services 
for which payment is sought were authorized by VA.  38 
U.S.C.A. § 1703(a).  If the private treatment was not 
authorized, VA must determine whether the claimant is 
otherwise entitled to payment or reimbursement for services 
not previously authorized.  See 38 U.S.C.A. §1728(a); see 
also 38 U.S.C.A. § 1725 (popularly known as the Veterans 
Millennium Healthcare and Benefits Act); see also Hennessey 
v. Brown, 7 Vet. App. 143 (1994).

In this case, the veteran has not argued, nor does the 
evidence suggest, that prior authorization for the private 
medical treatment at issue was obtained.  Thus, the pertinent 
issue is whether the veteran is eligible for payment or 
reimbursement for medical services that were not previously 
authorized.  The Board will first consider the provisions of 
38 U.S.C.A. § 1728, which provides a three-prong payment or 
reimbursement for unauthorized medical expenses.  Failure to 
satisfy any of the three criteria precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Malone 
v. Gober, 10 Vet. App. 539, 542 (1997)(citing Cotton v. 
Brown, 7 Vet. App. 325, 327 (1995)).

One of the criteria applicable to a veteran's claim of 
entitlement to payment or reimbursement of medical expenses 
incurred at a non-VA facility under 38 U.S.C.A. § 1728 
requires the veteran to show that the care and services 
rendered were either (1) for an adjudicated service-connected 
disability, or (2) for a non-service-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or (3) for any disability of a 
veteran who has a total disability, permanent in nature, 
resulting from a service-connected disability, or (4) for any 
injury, illness, or dental condition in the case of a veteran 
who is participating in a rehabilitation program and who is 
medically determined to be in need of the services.  
38 U.S.C.A. § 1728(a).  

Unfortunately, the veteran in this case cannot show that he 
meets any of the alternative tests for this criterion, as he 
has not been granted service connection for any disability, 
and therefore cannot have a total service-connected 
disability or aggravation of a service-connected condition, 
and he is not participating in a rehabilitation program.  The 
veteran does not meet the statutory requirements for payment 
or reimbursement under 38 U.S.C.A. § 1728.

Since the veteran does not meet the criteria for payment or 
reimbursement under 38 U.S.C.A. § 1728, the Board will next 
consider whether the veteran is entitled to payment or 
reimbursement under 38 U.S.C.A. § 1725.  To be eligible for 
reimbursement under the Millennium Act, the veteran must 
satisfy several conditions.  Among these conditions, the 
veteran must show that no VA or other Federal 
facility/provider was feasibly available and an attempt to 
use them before hand would not have been considered 
reasonable.  38 U.S.C.A. § 1725(f)(1).  

The private Emergency Department records reflect that the 
veteran arrived to the facility in Broken Arrow at 3:30 p.m.  
The Broken Arrow facility is approximately 16 miles from the 
address the veteran provided as his home address on the date 
of treatment.  The physician who conducted a medical review 
in August 2006 concluded that VA facilities were feasibly 
available to the veteran.  In particular, the Board notes 
that the VA Medical Center in Muskogee, Oklahoma, which 
provides continuous emergency department services, is 
approximately 25 miles from the veteran's home address as 
stated on the date of the treatment at issue.  

When the veteran was treated in the afternoon of Sunday, May 
21, 2006, he reported that he had experienced nine episodes 
of vomiting and eight or nine episodes of diarrhea, beginning 
earlier that same day at 4:20 a.m.  The fact that the veteran 
himself reported that he experienced symptoms for a number of 
hours before he arrived at the private emergency department 
supports the medical determination that the veteran could 
reasonably have attempted to seek treatment at a VA facility, 
even if the severity of the symptoms prevented the veteran 
from attempting to travel a sufficient distance to reach a VA 
facility at the precise time he finally sought treatment.  

In addition, the physician reviewer concluded that a 
layperson would not have perceived the condition as a medical 
emergency and that the medical condition did not prevent the 
veteran from traveling to a VA facility.  The May 2006 
private emergency department treatment records disclose that 
the veteran was not transported by an emergency medical 
transport vehicle such as an ambulance.  The emergency 
department records disclose that the veteran was in no acute 
distress.  His chief complaint was vomiting and diarrhea.  He 
reported abdominal pain.  There is no notation that the 
veteran reported blood in his emesis or bloody diarrhea.  The 
space for recording the number of episodes of rectal bleeding 
in the last 24 hours was left blank.  The veteran reported to 
the private emergency department providers that his emesis 
consisted of dry heaves.  The notations reflect that the 
veteran did not report that his emesis or stools were blood-
streaked or frankly bloody.  There is no notation that the 
veteran had bloody emesis or diarrhea while obtaining 
emergency treatment.

The emergency department records are not consistent with the 
veteran's statements that he believed that his illness was 
life-threatening because he was having blood in his emesis 
and stool, or that his symptoms were of such severity as to 
preclude travel in his private vehicle from his home to the 
VA Medical Center in Muskogee, Oklahoma, some 25 miles away, 
instead of to the private facility, which was approximately 
16 miles from his home.  

The facts support the medical determination that a VA 
facility was reasonably available, and that the veteran's 
medical condition did not preclude travel to that facility on 
the day of the treatment at issue.  Thus, the veteran does 
not meet the requirements for eligibility for payment or 
reimbursement under 38 U.S.C.A. § 1725.  The Board reiterates 
that, by law, the requirements for eligibility for payment 
under that provision are very specific, and each requirement 
must be met.  

As a matter of law, the veteran does not meet the required 
statutory criteria for payment or reimbursement under 
38 U.S.C.A. § 1725, as he had not been awarded service 
connection for any disorder at the time the private care at 
issue was rendered.  No further development of the facts 
would assist the veteran to meet that criterion, and would be 
futile.  Therefore, no further discussion of the duty to 
notify or assist under this provision is required.  
VAOPGCPREC 5-2004 (VA is not required to provide notice of 
information and evidence necessary to substantiate a claim 
where claim cannot be substantiated because there is no legal 
basis for the claim or where undisputed facts render claimant 
ineligible for the claimed benefit).  

The veteran was advised of the criteria for payment or 
reimbursement under 38 U.S.C.A. § 1725 in June 2006, prior to 
the September 2006 decision.  Proper notice from VA must 
inform the claimant of any information and medical or lay 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the veteran was advised of all elements of required 
notice prior to the September 2006 decision.  

The veteran provided correspondence in August 2006 which 
discloses that he was aware of each of the required criteria 
and that he had an opportunity to identify or submit any 
relevant evidence.  Thus, even if there were any defect in 
the notice to the veteran, that defect was cured by actual 
knowledge on the part of the claimant.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The VAMC obtained the records of the private medical 
treatment at issue, and obtained a medical opinion as to the 
circumstances of that treatment.  The veteran has not alleged 
that there is any other relevant evidence that is needed for 
full and fair adjudication of this claim.  The Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content (notice) and the duty 
to assist.  All duties to the veteran under the VCAA have 
been fulfilled.

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim VA payment or reimbursement of unauthorized private 
medical expenses incurred on May 21, 2006 must be denied.  




ORDER

The appeal for VA payment or reimbursement of unauthorized 
private medical expenses incurred on May 21, 2006 at St. 
Francis Broken Arrow Hospital, Broken Arrow, Oklahoma, is 
denied.  





____________________________________________
	L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


